Citation Nr: 1220930	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-01 144	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional compensation benefits for a dependent child, S.S., based upon school attendance from January [redacted], 2006, to July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran had active naval service from March 1986 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2011, the Veteran testified during a hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2011, the Board granted the claim for additional benefits for the Veteran's child, S.S., as a schoolchild dependent for the period prior to July 1, 2007.

Thereafter, in October 2011, pursuant to 38 C.F.R. § 20.1000 , a Deputy Vice Chairman issued an order for reconsideration of Board's decision granting the claim.  38 U.S.C.A. § 7103 ; 38 C.F.R. § 20.1000.  An enlarged panel of the Board has been convened for the purpose of rendering a decision on reconsideration.  The final decision ultimately entered will take the place of the June 2011 Board decision and will be the final decision of the Board.

A March 2012 letter informed the Veteran that as the Veterans Law Judge who presided over his March 2011 hearing would no longer be involved in the appeal, he could request another Board hearing.  The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  As the no response to this letter has been received, the Board will proceed accordingly.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.

2.  The Veteran's daughter, S.S., was born on January [redacted], 1988; she turned 18 years old on January [redacted], 2006, and 23 years old on January [redacted], 2011.

3.  A claim for additional benefits for dependent S.S. based on school attendance was not received until August 21, 2008.


CONCLUSION OF LAW

The criteria for additional benefits for dependent S.S. based on school attendance during the period from January [redacted], 2006, to July 1, 2007, are not met. 38 U.S.C.A. § 101 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Principles

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist. 3 8 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).


Analysis

The Veteran's daughter, S.S., was born on January [redacted], 1988, as reflected on a birth certificate submitted by the Veteran.  Therefore, S.S.'s 18th birthday occurred on January [redacted], 2006, and her 23rd birthday occurred on January [redacted], 2011.

In February 2000, the Veteran was awarded a combined 40 percent rating for his service-connected disabilities.  In March 2000, he filed a "Declaration of Status of Dependents" (VA Form 21-686C) listing his spouse, P.S., and his daughters, S.S., A.S., and L.S. as his dependents.  He filed copies of his marriage license and birth certificates for each child.

In a March 2000 letter, the RO notified the Veteran that his dependents had been added to his award.  The letter notified him that his award would be reduced when each child turned 18.  After the Veteran's daughter, S.S., turned 18 years old, she was removed from his award.

In April 2008, the Veteran submitted a Status of Dependents Questionnaire on which he indicated that his daughter, S.S., was 20 years old and attending school.  In June 2008, the RO sent the Veteran a letter informing him that additional benefits could be payable for S.S., as she was attending school.  This letter included a blank copy of VA form 21-674, Request for Approval of School Attendance.  The letter informed the Veteran that VA must receive the form within one year from the beginning of the school term to award benefits for that term or semester.

In August 2008, the RO informed the Veteran that his daughter, S.S., could not be considered a dependent, as the Veteran had failed to submit VA form 21-674.  Subsequently, the Veteran submitted VA form 21-674 on August 21, 2008.  He included a copy of S.S.'s college transcript, which showed that she had been attending classes since Fall 2006.

In a January 2009 letter, the RO noted that S.S.'s transcript showed that she was attending classes during the summer of 2007.  The RO requested that the Veteran provide the term start date for summer semester 2007.  The Veteran responded that the summer semester 2007 start date was in June; however, it was his intention to obtain dependent benefits based on school attendance dating back to S.S.'s 18th birthday.

In a February 2009 decision, the RO granted dependent benefits for S.S. based on school attendance payable from July 1, 2007.

The claims file does not indicate that the Veteran filed a claim for additional compensation for dependent S.S. based on school attendance within a year of her 18th birthday.  In fact, the Veteran has not asserted that he filed a claim for additional compensation for dependent S.S. within a year of her 18th birthday.  The Veteran has essentially contended that he is entitled to an award of dependency benefits on behalf of S.S. dating from her 18th birthday, as S.S. has been attending college since graduating from high school.  He has stated that he did not previously have knowledge that he could obtain dependent child benefits based on school attendance.

The Board points out that compensation may be paid based on a course of instruction at an approved education institution which began after a child's 18th birthday if the claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  The VA form 21-674 submitted by the Veteran is date stamped as received by VA on August 21, 2008.  Because the evidence of record does not indicate that the Veteran filed a claim for additional compensation based on S.S.'s school attendance prior to August 2008, as a matter of law, he is not entitled to such benefits prior to July 1, 2007.

The Board is sympathetic to the Veteran's assertions that he did not realize that he could apply for benefits for a dependent child based on school attendance.  However, the Veteran's contention that he was unaware of the law is without merit, as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947). 

Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance." Id. at 385, 68 S.Ct. 1.

In view of the foregoing, the Board finds that, as there is no dispute as to the date that the VA form 21-674 was received by the RO, the effective date of July 1, 2007 for compensation benefits for a dependent child S.S. based upon school attendance was established in accordance with statutory and regulatory requirements.


ORDER

Additional benefits for the Veteran's daughter S.S. during the period from January [redacted], 2006, to July 1, 2007, are denied.



_______________________                                        _______________________
      Deborah W. Singleton					        Michael D. Lyon
       Veterans Law Judge,                                                     Veterans Law Judge,
 Board of Veterans' Appeals                                             Board of Veterans'Appeals



____________________________________________
Shane A. Durkin, 
Veterans Law Judge, 
Board of Veterans' Appeals





Department of Veterans Affairs


